Title: To Alexander Hamilton from William S. Smith, 13 March 1799
From: Smith, William Stephens
To: Hamilton, Alexander


New York, March 13, 1799. “I take the liberty of suggesting for your consideration, whether it would not be conducive to the good of the service, to authorize the officers to engage persons in the capacity of Servants particularly attached to their persons, with the pay and rations of a Soldier, exclusive of the established Rank & file of the Regiment, so that under no consideration the Battalion Soldiers should be taken from the line, to fill those menial Stations.…”
